DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 was filed after the mailing date of 4/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 805, 757. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, “a method for enhancing audio rendering by generating a customized Head Related Transfer Function (HRTF)” corresponds to “A method for enhancing audio rendering by generating a customized Head Related Transfer Function (HRTF)” in claim 1 of U.S. Patent No. 10, 805, 757, the method comprising: 
“acquiring a captured image of at least one ear of an individual using an image capturing device configured for processing a preliminary image that is a preliminary version of the captured image” corresponds to “acquiring a captured image of at least one ear of an individual using an image capturing device configured for processing a preliminary image that is a preliminary version of the captured image” in claim 1 of U.S. Patent No. 10, 805, 757;  
“applying a model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain a shape model conformed to the preliminary image and the captured image of the at least one ear of the individual” corresponds to “applying an active shape model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain an active shape model conformed to the preliminary image and the captured image of the at least one ear of the individual” in claim 1 of U.S. Patent No. 10, 805, 757, “wherein the plurality of control points are changed iteratively to match the obtained shape model with the captured image of the at least one ear of the individual” corresponds to “wherein the plurality of control points are changed iteratively to match the obtained active shape model with the captured image of the at least one ear of the individual” in claim 1 of U.S. Patent No. 10, 805, 757; 
“extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained shape model” corresponds to “extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained shape model” in claim 1 of U.S. Patent No. 10, 805, 757; and 
“providing the image based geometrical properties of the at least one ear of the individual to a selection processor configured to select, based on the image based geometrical properties of the at least one ear of the individual, a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals” corresponds to “providing the image based geometrical properties of the at least one ear of the individual to a selection processor configured to select, based on the image based geometrical properties of the at least one ear of the individual, a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals” in claim 1 of U.S. Patent No. 10, 805, 757.


Regarding claim 2, the limitations are the same as those recited in claim 2 of U.S. Patent No. 10, 805, 757.


Regarding claim 3, the limitations are the same as those recited in claim 3 of U.S. Patent No. 10, 805, 757.


Regarding claim 4, the limitations are the same as those recited in claim 6 of U.S. Patent No. 10, 805, 757.


Regarding claim 5, the limitations are the same as those recited in claim 4 of U.S. Patent No. 10, 805, 757.


Regarding claim 6, the limitations are the same as those recited in claim 5 of U.S. Patent No. 10, 805, 757.


Regarding claim 7, “A system for processing customized HRTFs” corresponds to “A processing device for processing customized HRTFs” in claim 7 of U.S. Patent No. 10, 805, 757, comprising: 
“an image processing device configured for” corresponds to “an image processing device configured for” in claim 7 of U.S. Patent No. 10, 805, 757: 
“acquiring a captured image of at least one ear of an individual and processing at least one preliminary image that is a preliminary version of the captured image” corresponds to “acquiring a captured image of at least one ear of an individual and processing at least one preliminary image that is a preliminary version of the captured image” in claim 7 of U.S. Patent No. 10, 805, 757; 
“applying a model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain a shape model conformed to the preliminary image and the captured image of the at least one ear of the individual” corresponds to “applying an active shape model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain an active shape model conformed to the preliminary image and the captured image of the at least one ear of the individual” in claim 7 of U.S. Patent No. 10, 805, 757, “wherein the plurality of control points are changed iteratively to match the obtained shape model with the captured image of the at least one ear of the individual” corresponds to “wherein the plurality of control points are changed iteratively to match the obtained active shape model with the captured image of the at least one ear of the individual” in claim 7 of U.S. Patent No. 10, 805, 757; 
“extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained shape model” corresponds to “extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained active shape model” in claim 7 of U.S. Patent No. 10, 805, 757; 
“providing the extracted image based geometrical properties of the at least one ear of the individual to a selection processor configured to select, based on the image based geometrical properties of the at least one ear of the individual, a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals” corresponds to “providing the extracted image based geometrical properties of the at least one ear of the individual to a selection processor configured to select, based on the image based geometrical properties of the at least one ear of the individual, a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals” in claim 7 of U.S. Patent No. 10, 805, 757.
 

Regarding claim 8, the limitations are the same as those recited in claim 8 of U.S. Patent No. 10, 805, 757.


Regarding claim 9, the limitations are the same as those recited in claim 9 of U.S. Patent No. 10, 805, 757.


Regarding claim 10, the limitations are the same as those recited in claim 10 of U.S. Patent No. 10, 805, 757.


Regarding claim 11, the limitations are the same as those recited in claim 11 of U.S. Patent No. 10, 805, 757.


	Regarding claim 12, “A system for generating customized HRTFs” corresponds to “A system for generating customized HRTFs” in claim 12 of U.S. Patent No. 10, 805, 757, comprising: 
“an image processing device configured for acquiring a captured image of at least one ear of an individual and for processing a preliminary image that is a preliminary version of the captured image” corresponds to “an image processing device configured for acquiring a captured image of at least one ear of an individual and for processing a preliminary image that is a preliminary version of the captured image” in claim 12 of U.S. Patent No. 10, 805, 757; 
“a device processor configured for” corresponds to “a device processor configured for” in claim 12 of U.S. Patent No. 10, 805, 757: 
“applying a model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain a shape model conformed to the preliminary image and the captured image of the at least one ear of the individual” corresponds to “applying an active shape model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain an active shape model conformed to the preliminary image and the captured image of the at least one ear of the individual” in claim 12 of U.S. Patent No. 10, 805, 757, “wherein the plurality of control points are changed iteratively to match the obtained shape model with the captured image of the at least one ear of the individual” corresponds to “wherein the plurality of control points are changed iteratively to match the obtained active shape model with the captured image of the at least one ear of the individual” in claim 12 of U.S. Patent No. 10, 805, 757; and 
“extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained shape model” corresponds to “extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained active shape model” in claim 12 of U.S. Patent No. 10, 805, 757; 
“a selection processor for receiving the extracted image based geometrical properties of the at least one ear of the individual and configured to select, based on the image based geometrical properties of the at least one ear of the individual, a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals wherein the device processor and the selection processor can be separate units or combined into one processor” corresponds to “a selection processor for receiving the extracted image based geometrical properties of the at least one ear of the individual and configured to select, based on the image based geometrical properties of the at least one ear of the individual, a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals wherein the device processor and the selection processor can be separate units or combined into one processor” in claim 12 of U.S. Patent No. 10, 805, 757; and 
“a memory accessible by the selection processor and including the plurality of HRTF datasets, wherein the plurality of HRTF datasets is indexed by image based geometrical properties corresponding to an ear represented by each HRTF dataset in the plurality of HRTF datasets” corresponds to “a memory accessible by the selection processor and including the plurality of HRTF datasets, wherein the plurality of HRTF datasets is indexed by image based geometrical properties corresponding to an ear represented by each HRTF dataset in the plurality of HRTF datasets” in claim 12 of U.S. Patent No. 10, 805, 757.


Regarding claim 13, the limitations are the same as those recited in claim 13 of U.S. Patent No. 10, 805, 757.


Regarding claim 14, the limitations are the same as those recited in claim 14 of U.S. Patent No. 10, 805, 757.


Regarding claim 15, the limitations are the same as those recited in claim 15 of U.S. Patent No. 10, 805, 757.


Claims 1-3, 5-10, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-11, 13, and 15-19 of copending Application No. 16/853,676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, “a method for enhancing audio rendering by generating a customized Head Related Transfer Function (HRTF)” corresponds to “A method for enhancing audio rendering by generating a customized HRTF” in claim 1 of copending Application No. 16/853,676, the method comprising: 
“acquiring a captured image of at least one ear of an individual using an image capturing device configured for processing a preliminary image that is a preliminary version of the captured image” corresponds to “acquiring a captured image of at least one ear of an individual using an image capturing device configured for processing a preliminary image that is a preliminary version of the captured image” in claim 1 of copending Application No. 16/853,676;  
“applying a model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain a shape model conformed to the preliminary image and the captured image of the at least one ear of the individual” corresponds to “the acquiring the captured image including applying a shape model to the preliminary image and the captured image of at least one ear of the individual to obtain a shape model conformed to the preliminary image and the captured image of at least one ear of the individual” in claim 1 of copending Application No. 16/853,676, “wherein the plurality of control points are changed iteratively to match the obtained shape model with the captured image of the at least one ear of the individual” corresponds to “the shape model being conformable to an object by being deformed based on control points” in claim 1 of copending Application No. 16/853,676; 
“extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained shape model” corresponds to “extracting image based properties of the at least one ear of the individual from the control points of the shape model conformed to the captured image of at least one ear of the individual” in claim 1 of copending Application No. 16/853,676; and 
“providing the image based geometrical properties of the at least one ear of the individual to a selection processor configured to select, based on the image based geometrical properties of the at least one ear of the individual, a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals” corresponds to “providing the image based properties of the at least one ear of the individual to a selection processor configured to select based on image based properties of an ear a customized HRTF dataset from a plurality of HRTF datasets that have been determined for a plurality of individuals” in claim 1 of copending Application No. 16/853,676.


Regarding claim 2, the limitations are the same as those recited in claim 2 of copending Application No. 16/853,676.


Regarding claim 3, the limitations are the same as those recited in claim 3 of copending Application No. 16/853,676.


Regarding claim 5, the limitations are the same as those recited in claim 8 of copending Application No. 16/853,676.


Regarding claim 6, the limitations are the same as those recited in claim 9 of copending Application No. 16/853,676.


Regarding claim 7, “A system for processing customized HRTFs” corresponds to “A processing device for processing customized HRTFs” in claim 10 of copending Application No. 16/853,676, comprising: 
“an image processing device configured for” corresponds to “an image processing device configured for” in claim 10 of copending Application No. 16/853,676: 
“acquiring a captured image of at least one ear of an individual and processing at least one preliminary image that is a preliminary version of the captured image” corresponds to “acquiring a captured image of at least one ear of an individual and processing at least one preliminary image that is a preliminary version of the captured image” in claim 10 of copending Application No. 16/853,676; 
“applying a model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain a shape model conformed to the preliminary image and the captured image of the at least one ear of the individual” corresponds to “applying a shape model to the preliminary image and the captured image of at least one ear of the individual to obtain a shape model conformed to the preliminary image and the captured image of at least one ear of the individual” in claim 10 of copending Application No. 16/853,676, “wherein the plurality of control points are changed iteratively to match the obtained shape model with the captured image of the at least one ear of the individual” corresponds to “the shape model being conformable to an object by being deformed based on control points” in claim 10 of copending Application No. 16/853,676; 
“extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained shape model” corresponds to “extracting image based properties of the at least one ear of the individual from the control points of the shape model conformed to the captured image of at least one ear of the individual” in claim 10 of copending Application No. 16/853,676; 
“providing the extracted image based geometrical properties of the at least one ear of the individual to a selection processor configured to select, based on the image based geometrical properties of the at least one ear of the individual, a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals” corresponds to “providing the extracted image based properties of the at least one ear of the individual to a selection processor configured to select based on image based properties of an ear a customized HRTF dataset from a plurality of HRTF datasets that have been determined for a plurality of individuals” in claim 10 of copending Application No. 16/853,676.


Regarding claim 8, the limitations are the same as those recited in claim 11 of copending Application No. 16/853,676.


Regarding claim 9, the limitations are the same as those recited in claim 13 of copending Application No. 16/853,676.


Regarding claim 10, the limitations are the same as those recited in claim 15 of copending Application No. 16/853,676.


Regarding claim 12, “A system for generating customized HRTFs” corresponds to “A system for generating customized HRTFs” in claim 16 of copending Application No. 16/853,676, comprising: 
“an image processing device configured for acquiring a captured image of at least one ear of an individual and for processing a preliminary image that is a preliminary version of the captured image” corresponds to “an image processing device configured for acquiring a captured image of at least one ear of an individual and for processing a preliminary image that is a preliminary version of the captured image” in claim 16 of copending Application No. 16/853,676; 
“a device processor configured for” corresponds to “a device processor configured for” in claim 16 of copending Application No. 16/853,676: 
“applying a model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain a shape model conformed to the preliminary image and the captured image of the at least one ear of the individual” corresponds to “applying a shape model to the preliminary image and the captured image of at least one ear of the individual to obtain a shape model conformed to the preliminary image and the captured image of at least one ear of the individual” in claim 16 of copending Application No. 16/853,676, “wherein the plurality of control points are changed iteratively to match the obtained shape model with the captured image of the at least one ear of the individual” corresponds to “the shape model being conformable to an object by being deformed based on control points” in claim 16 of copending Application No. 16/853,676; and 
extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained shape model” corresponds to “extracting image based properties of the at least one ear of the individual from the control points of the shape model conformed to the captured image of at least one ear of the individual” in claim 16 of copending Application No. 16/853,676; 
“a selection processor for receiving the extracted image based geometrical properties of the at least one ear of the individual and configured to select, based on the image based geometrical properties of the at least one ear of the individual, a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals wherein the device processor and the selection processor can be separate units or combined into one processor” corresponds to “a selection processor for receiving the extracted image based properties of the at least one ear of the individual and configured to select based on image based properties of an ear a customized HRTF dataset from a plurality of HRTF datasets that have been determined for a plurality of individuals wherein the device processor and the selection processor can be separate units or combined into one processor” in claim 16 of copending Application No. 16/853,676; and 
“a memory accessible by the selection processor and including the plurality of HRTF datasets, wherein the plurality of HRTF datasets is indexed by image based geometrical properties corresponding to an ear represented by each HRTF dataset in the plurality of HRTF datasets” corresponds to “a memory accessible by the selection processor and including the plurality of HRTF datasets, wherein the plurality of HRTF datasets is indexed by image based properties corresponding to an ear represented by each HRTF dataset in the plurality of HRTF datasets” in claim 16 of copending Application No. 16/853,676.


Regarding claim 13, the limitations are the same as those recited in claim 17 of copending Application No. 16/853,676.


Regarding claim 14, the limitations are the same as those recited in claim 18 of copending Application No. 16/853,676.


Regarding claim 15, the limitations are the same as those recited in claim 19 of copending Application No. 16/853,676.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US20130169779).
Regarding claim 1, Pedersen discloses a method for enhancing audio rendering by generating a customized Head Related Transfer Function (fig. 2, para. [0005], determining HRTF), the method comprising: 
acquiring a captured image of at least one ear of an individual using an image capturing device (12 in fig. 1, 202 in fig. 2, para. [0044], [0069], the user may use the first device 12 to take a picture of the subject’s ear) configured for processing a preliminary image that is a preliminary version of the captured image (16 in fig. 1, para. [0069], [0080], The picture is then stored in a non-transitory medium in the first device 12 as the input image 20); 
applying a model including a plurality of control points to the preliminary image and the captured image of the at least one ear of the individual, to obtain a shape model conformed to the preliminary image and the captured image of the at least one ear of the individual (para. [0080]-[0081], The exterior profile of the input image is then compared with exterior profiles of different respective reference images 300 to find a subset of reference images 300 that match the exterior profile of the subject’s ear. Deformation registration may be used to determine a reference image 300 that best matches the input image 20), wherein the plurality of control points are changed iteratively to match the obtained shape model with the captured image of the at least one ear of the individual (para. [0081], Deformable image registration is a process or technique in which points in a first image of a first object are associated with corresponding points in a second image of a second object, wherein the first and second objects may have the same or different sizes and/or shapes. In some embodiments, a deformation registration between two images may be represented by a
matrix of vectors that maps points at a first image to points at a second image);
extracting image based geometrical properties of the at least one ear of the individual from control points of the obtained shape model (fig. 3, para. [0023], [0093], information that may be extracted from the input images); and 
providing the image based geometrical properties of the at least one ear of the individual to a selection processor configured to select, based on the image based geometrical properties of the at least one ear of the individual (fig. 4, para. [0083], obtain the HRTF by selecting the HRTF information that is associated with the best matching reference image 300), a customized HRTF dataset for the at least one ear of the individual from a plurality of HRTF datasets that have been determined for a plurality of individuals (para. [0075]).


	Regarding claim 2, Pedersen discloses a method further comprising: 
scaling the image based geometrical properties of the at least one ear of the individual (para. [0077], scaling the input image 20 so that the image of the ear has a certain height and width) and wherein the image capturing device is configured for displaying at least the preliminary version of the captured image on a display screen (it would be necessary to display the scaled image on display 1212 in fig. 5 in a similar fashion to displaying the HRTF as described in para. [0087]).


Regarding claim 4, Pedersen discloses a method further comprising: 
processing the captured image of the at least one ear of the individual to generate at least one image-related input signal (200 in fig. 2); 
processing the at least one image-related input signal based on at least one database signal to generate a plurality of intermediate processor datasets (204 and 250 in fig. 2, para. [0075]); and 
combining the plurality of intermediate processor datasets to produce at least one output signal (output of 254 in fig. 2), 
wherein the at least one output signal corresponds to an audio response characteristic unique to the individual (256 in fig. 2, para. [0077], [0087]), and 
wherein the at least one output signal is capable of being applied to input audio signals (para. [0067], HRTF may be represented by a function that depends on a frequency of sound, and/or a position of the sound source) to generate output audio signals audibly perceivable by the individual so as to provide the individual with customized audio experience (206, 258, and 260 in fig. 2, para. [0067], [0087]).


Regarding claim 5, Pedersen discloses a method wherein the customized HRTF dataset from the plurality of HRTF datasets is selected based on matching most closely the extracted image based geometrical properties of the at least one ear of the individual to the corresponding image based geometrical properties associated with each of the HRTF datasets in the plurality (fig. 4, para. [0083]).


Regarding claim 6, Pedersen discloses a method wherein multiple HRTF datasets are selected from the plurality of HRTF datasets by matching one or more of image based geometrical properties and the customized HRTF is generated by one of interpolation or perturbation relating to at least one of the multiple HRTF datasets (para. [0088], determine HRTF based on an interpolation between the two selected pre-determined HRTFs), and wherein the image based geometrical properties comprise one or more of distances of control points, arcs of control points, angles of control points, geometric relationships of control points, a concha length (para. [0023], concha width), ear width (para. [0023], pinna width), ear height (para. [0023], pinna height), general physical dimensions of the ear, and a three dimensional representation of the ear.


Regarding claim 7, the limitations are similar in subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 11, Pedersen discloses a system wherein the image processing device is configurable to be communicable with at least one database (para. [0013], [0075]) containing at least one dataset corresponding to an audio response characteristic (para. [0075]) based on biometric data from at least one person (para. [0023], [0075]), the at least one dataset from the database being communicable as corresponding at least one database signal to the image processing device (204 and 250 in fig. 2, para. [0075]), 
wherein the image processing device is operable in at least one processing mode of a plurality of processing modes (para. [0025], [0043], [0069]), each processing mode corresponding to a recognizer type (para. [0025], [0043], [0069]. It is unclear what a recognizer type encompasses. Any processing may be interpreted to be a recognizer type), 
wherein the image processing device is configurable to receive the captured image of the at least one ear of the individual (200 in fig. 2) and generate at least one image-related input signal based on the received captured image (200 in fig. 2), 
wherein the image processing device is configurable to process the at least one image-related input signal based on the at least one database signal to generate a plurality of intermediate processor datasets (204 and 250 in fig. 2, para. [0075]) and to combine the plurality of intermediate processor datasets to generate at least one output signal (254 in fig. 2), the at least one output signal corresponding to an audio response characteristic unique to the individual (256 in fig. 2, para. [0077], [0087]), and 
wherein the at least one output signal is capable of being applied to input audio signals (para. [0067], HRTF may be represented by a function that depends on a frequency of sound, and/or a position of the sound source) to generate output audio signals audibly perceivable by the individual so as to provide the individual with customized audio experience (206, 258, and 260 in fig. 2, para. [0067], [0087]).


Regarding claim 12, the limitations have been analyzed and rejected with respect to claim 7. Pedersen also discloses memory to store the plurality of HRTF datasets (para. [0074] and [0102]) which have different image based properties (para. [0074]). Processors are necessary components in electronic devices (para. [0102]). 


Regarding claim 15, Pedersen discloses a system wherein multiple HRTF datasets are selected from the plurality of HRTF datasets by matching one or more of image based geometrical properties and the customized HRTF is generated by one of interpolation or perturbation relating to at least one of the multiple HRTF datasets (para. [0088], determine HRTF based on an interpolation between the two selected pre-determined HRTFs), and wherein the image based geometrical properties comprise one or more of distances of control points, arcs of control points, angles of control points, geometric relationships of control points, a concha length (para. [0023] concha width), ear width (para. [0023], pinna width), ear height (para. [0023], pinna height), general physical dimensions of the ear, and a three dimensional representation of the ear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US20130169779) in view of Hyllus et al (US20180218507).
Regarding claim 3, Pedersen fails to teach a method wherein acquiring the captured image of the at least one ear of the individual further includes generating a template of control points that is a visual guide overlaid in real-time onto the display screen of the image capturing device which provides an indication of alignment to a user when the obtained shape model is within an acceptable tolerance.
However Hyllus teaches generating a template of points that is a visual guide (figs. 16a and 17a, para. [0058], dummy mesh model) overlaid in real-time (para. [0063], [0073], the mesh model selected by the user implies the steps occur in real time) onto the display screen of the image capturing device (26 and 27 in fig. 3, 34 in fig. 4, para. [0049]-[0050]) which provides an indication of alignment to the user (para. [0027], [0061], [0064], model ear plane is aligned to the ear plane in the point cloud) when an obtained shape model is within an acceptable tolerance (para. [0074], alignment is interpreted to occur when the tolerance is acceptable).
Therefore taking the combined teachings of Pedersen and Hyllus as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Hyllus into the method of Pedersen. The motivation to combine Hyllus and Pedersen would be to improve precision of 3D models (para. [0025] of Hyllus).


Regarding claim 8, the limitations are similar in subject matter as claims 2 and 3 and is rejected for the same reasons as stated above.


Regarding claim 9, the modified invention of Pedersen reaches a system wherein the customized HRTF dataset from the plurality of HRTF datasets is selected based on matching most closely the extracted image based geometrical properties of the at least one ear of the individual to the corresponding image based geometrical properties associated with each of the HRTF datasets in the plurality of HRTF datasets (fig. 4, para. [0083] of Pedersen).


Regarding claim 10, the modified invention of Pedersen teaches a system wherein multiple HRTF datasets are selected from the plurality of HRTF datasets by matching one or more of image based geometrical properties and the customized HRTF is generated by one of interpolation or perturbation relating to at least one of the multiple HRTF datasets (para. [0088] of Pedersen, determine HRTF based on an interpolation between the two selected pre-determined HRTFs), and wherein the image based geometrical properties comprise one or more of distances of control points, arcs of control points, angles of control points, geometric relationships of control points, a concha length (para. [0023] of Pedersen, concha width), ear width (para. [0023] of Pedersen, pinna width), ear height (para. [0023] of Pedersen, pinna height), general physical dimensions of the ear, and a three dimensional representation of the ear.


Regarding claim 13, the limitations are similar in subject matter as claim 8 and is rejected for the same reasons as stated above.


Regarding claim 14, the limitations are similar in subject matter as claim 9 and is rejected for the same reasons as stated above.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663